
	

113 S2105 IS: Gun-Owner Registration Information Protection Act
U.S. Senate
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2105IN THE SENATE OF THE UNITED STATESMarch 11, 2014Mr. Cochran (for himself, Mr. Inhofe, Mr. Moran, Mr. Roberts, Mr. Burr, Mr. Cornyn, Ms. Collins, Mr. Hatch, Mr. Enzi, Mr. Rubio, Mr. Wicker, Mr. Crapo, and Mr. Johanns) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the Federal funding
  of a State firearms ownership database.
	1.Short titleThis Act may be cited as the Gun-Owner Registration Information Protection Act.2.Prohibition on
		Federal funding of firearms ownership databaseNo department or agency of the United States
		shall support, by funding or other means, the establishment or maintenance, by
		a State or political subdivision of a State, of any comprehensive or partial
			 listing of firearms lawfully possessed or lawfully owned by private
			 persons, or of persons who lawfully possess or own firearms, except in
			 the case of firearms that have been reported to the State or political
			 subdivision as lost or stolen.
